COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Bobby D. Hall-Bey v. Heather R. Thomas

Appellate case number:      01-18-00112-CV

Trial court case number:    89389-I

Trial court:                412th District Court of Brazoria County

       Appellant, Bobby D. Hall-Bey, has filed a “Truth Affidavit In The Nature of
Access to the Court” in which he requests additional time to prepare and file his brief in
this appeal. We grant the motion for additional time.
       Appellant’s brief is due no later than July 30, 2018. TEX. R. APP. P. 38.6(a), (d).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: June 14, 2018